Title: To Alexander Hamilton from Samuel Ward, 10 November 1798
From: Ward, Samuel
To: Hamilton, Alexander


New York, November 10, 1798. “… Will you permit me again to remind you of the conversation I had the honour to have with you in June last relative to importing a quantity of Powder—in consequence of which the owners of the ship Harvard orderd & have imported about 26 Tuns from Sweden in said Ship. Mess Mintum & Champlin who were equally concerned with me in this adventure have offerd this togather with a further quantity to the secy at War. The total abt 50 tuns. If the U S should want the whole quantity it would be agreeable to me to receive in part of payment three bonds I have lately given at the customs house in Providence due 24 March–June–& september next—for nearly 19.000 dollars.”
